Per Curiam.

It was error for the trial justice to refuse the defendant’s seventh request to charge. It was, no doubt, the duty of the plaintiff to demand from the defendant her baggage within a reasonable time after her arrival; besides, it was error to allow , testimony concerning the value of the hooks bought by plaintiff for her husband out of money sent her by him for the purchase of such hooks.
They certainly constituted no part of her baggage, and she had no right to recover, in this action, their value.
Judgment must be reversed, and a new trial ordered, with costs to the appellant to abide the event.
Present: Eitzsimons, Oh. J., and O’Dwyer, J.
Judgment reversed and new trial ordered, with costs to appel- . lant tó abide event.